DETAILED ACTION


Continued Examination Under 37 CFR 1.114
1. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 23 August 2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Sean Dean on 10 September 2021.

The application has been amended as follows: 

Claims 1 – 27 and 29 – 31 have been cancelled and new claims 32 – 71 have been inserted therefor as follows:
32.	(New) An aluminum can for providing a single serving of dairy-based frozen confection, the aluminum can comprising:
a body with a closed end and a wall defining an internal recess and an open end; 

wherein a diameter of the open end is larger than a diameter of the closed end and the barrel has a circular cross-section with a diameter of the barrel that is larger than the diameter of the open end; and
wherein the closed end of the body forms a dome extending towards the internal recess with the closed end of the body defining a hole;
a base seamed to the body across the open end of the body such that the body and the base form a sealed pod; 
at least one ingredient disposed within the recess of the body; and 
at least one mixing paddle rotatably disposed within the body, the mixing paddle rotatable to mix the at least one ingredient in the internal recess and configured to dispense the frozen confection out of the aluminum can through an aperture in the base, wherein the mixing paddle is configured to engage a shaft at the closed end of the  body; 
wherein the at least one mixing paddle extends laterally farther from an axis of the body than a radius of the open end of the body; and 
wherein the at least one mixing paddle defines a notch at a lateral edge of the at least one mixing paddle, the notch receiving a rim of the base. 
33. (New) The aluminum can of claim 32, wherein at least one blade of the at least one mixing paddle defines openings that extend through the blade.
34. (New) The aluminum can of claim 33, wherein the at least one mixing paddle comprises a head engaging the closed end of the body.
35. (New) The aluminum can of claim 33, wherein the at least one blade is a smooth blade without notches.
36. (New) The aluminum can of claim 33, wherein the at least one blade has a uniform pitch.

38. (New) The aluminum can of claim 37, wherein the sealed pod is pressurized to between 20 and 100 psi when subject to a retort sterilization process.
39. (New) The aluminum can of claim 32, further comprising a plug closing the aperture in the base. 
40. (New) The aluminum can of claim 39, further comprising a cap extending off the base, wherein the plug comprises a slide disposed between the cap and the base, the slide rotatable relative to the base.
41. (New) The aluminum can of claim 32, wherein the base includes a protrusion extending outward relative to adjacent portions of the base.
42. (New) An aluminum can of claim 32, further comprising:
a plug arranged in the hole defined in the center of the dome of the closed end of the body.
43. (New) The aluminum can of claim 42, wherein the plug comprises a female recess sized to receive a driveshaft, the plug separating the driveshaft from the internal recess of the body.
44. (New) The aluminum can of claim 43, wherein the sealed pod is configured such that engagement between a drive shaft and the plug releases pressurized gas from the sealed aluminum beverage can.
45. (New) The aluminum can of claim 42, wherein the plug is rotationally coupled to the mixing paddle. 
46. (New) The aluminum can of claim 32, wherein the closed end of the body defines a first openable aperture and the base defines a second openable aperture.
47. (New) A pod for forming a frozen confection, the pod comprising:

wherein the sidewall connects the second end of the body to the first end of the body and the wall has a first neck, second neck, and a barrel between the first neck and the second neck;
wherein a diameter of the second end is larger than a diameter of the first end and the barrel has a circular cross-section with a diameter of the barrel that is larger than the diameter of the second end; and
wherein the first end of the body forms a dome extending towards the internal recess with the first end of the body defining a hole in the center of the dome;
ingredients for the frozen confection and pressurized gas contained in the body of the pod;
a mixing paddle disposed in the interior cavity of the body; the mixing paddle configured to be engaged by a shaft at the first end of the pod such that the engagement releases pressurized gas to escape the pod, rotates the mixing paddle with rotation of the shaft, and draws air into the pod when the frozen confection is dispensed out of the second end of the pod; and
a base extending across the open end of the body, the base sealed to the sidewall of the body to form a sealed can;
wherein the mixing paddle extends laterally farther from an axis of the body than the radius of the second end of the body; and 
wherein the mixing paddle comprises a central stem and at least one helical blade extending from the central stem wherein a lateral edge of the at least one helical blade defines slots.
48. (New) The pod of claim 47, wherein the at least one helical blade of the mixing paddle defines openings that extend through the at least one helical blade.
49. (New) The pod of claim 48, wherein the mixing paddle comprises a head engaging the closed end of the body.

51. (New) The pod of claim 47, wherein the at least one helical blade has a pitch that varies with distance along the axis of the paddle with the pitch of the blades increasing with distance from the first end of the body.
52. (New) The pod of claim 47, wherein the sealed can is pressurized to between 20 and 100 psi when subject to a sterilization process.
53. (New) The pod of claim 52, wherein the sealed can is pressurized to between 20 and 100 psi when subject to a retort sterilization process.
54. (New) The pod of claim 47, further comprising a plug arranged in the hole defined in the center of the dome of the first end of the body. 
55. (New) The pod of claim 54, wherein the plug defines a recess sized to receive a driveshaft.
56. (New) The pod of claim 55, wherein the pod is configured such that engagement between a drive shaft and the plug releases pressurized gas from the pod.
57. (New) The pod of claim 54, wherein the plug is rotationally coupled to the mixing paddle. 
58. (New) A pod for providing a single serving of a cold food or drink, the pod comprising:
a body having an average radius, the body comprising: 
an axis, 
a closed first end having a radius that is less than the average radius of the body, 
an open second end opposite the first end, the second end having a radius that is less than the average radius of the body, and 

wherein a diameter of the second end is larger than a diameter of the first end and the barrel has a circular cross-section with a diameter of the barrel that is larger than the diameter of the second end; and
wherein the first end of the body forms a dome extending towards the internal recess with the first end of the body defining a hole in the center of the dome;
a base defining an opening exposable upon an application of a force, the base attached to the open second end and covering the open second end, 
one or more scraper paddles movably disposed within the recess, the one or more scraper paddles rotatable to scrape material from the base and sidewall of the pod and to dispense the cold beverage or frozen confection out the pod through the opening of the base, wherein the mixing paddle is configured to engage a shaft at the closed first end of the body; and
at least one ingredient for forming a single serving of the cold food or drink, the at least one ingredient disposed within the recess of the pod
wherein the one or more scraper paddles extend laterally farther from an axis of the body than a radius of the second end of the body; 
wherein the one or more scraper paddles defining a notch at a lateral edge of the at one or more scraper paddles, the notch receiving a rim of the base; and 
wherein the one or more scraper paddles defines openings that extend through the one or more scraper paddles.
59. (New) The pod of claim 58, wherein the one or more scraper paddles comprise a head engaging the closed end of the body.
60. (New) The pod of claim 58, wherein the one or more scraper paddles have a uniform pitch.

62. (New) The pod of claim 58, wherein the pod comprises an aluminum can. 
63. (New) The pod of claim 62, wherein the aluminum can is a standard aluminum can. 
64. (New) The pod of claim 62, wherein the aluminum can is a sleek aluminum can.
65. (New) The pod of claim 62, wherein the aluminum can is a slim aluminum can.
66. (New) The pod of claim 58, wherein the base includes a protrusion extending outward relative to adjacent portions of the base.
67. (New) A can for providing a single serving of a cold beverage or a frozen confection, the can comprising:
a body, a first end, a second end opposite the first end, and a sidewall extending from the first end to define an interior cavity of the body open at the second end, the second end of the body having a radius that is less than an average radius of the body; 
wherein the sidewall connects the second end of the body to the first end of the body and the wall has a first neck, second neck, and a barrel between the first neck and the second neck;
wherein a diameter of the second end is larger than a diameter of the first end and the barrel has a circular cross-section with a diameter of the barrel that is larger than the diameter of the second end; and
wherein the first end of the  body forms a dome extending towards the internal recess with the first end of the  body defining a hole in the center of the dome; and
a mixing paddle movably disposed within the recess, wherein the mixing paddle is configured to engage a shaft at the first end of the body;

wherein the average radius of the mixing paddle is less than the average radius of the body; and
wherein the one mixing paddle comprises: 
at least one blade with a first end of the blade connected to a first unit and a second end of the blade connected to a second unit, wherein each of the first unit and the second unit have key-shaped openings; and
a central rod shaped to fit each of the openings such that when the rod is received by the openings, the paddle is rotationally coupled to the rod.  
68. (New) The can of claim 67, wherein the can comprises an aluminum can. 
69. (New) The can of claim 67, wherein the mixing paddle has an average radius greater than the radius of the first end of the body. 
70. (New) The can of claim 67, wherein the base includes a protrusion extending outward relative to adjacent portions of the base.
71. (New) The can of claim 67, wherein the closed end of the body defines a first openable aperture and the base defines a second openable aperture.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The closest prior art of record Ravji US 2012/0096876 discloses an aluminium can for providing a single serving of a frozen confection said can comprising a body with a closed end and a wall defining an internal recess and an open end.  At least one ingredient is disposed within the recess of the body and at least one mixing/scraper paddle is disposed within the body.

Ravji further does not teach or reasonably disclose the mixing paddle comprises a central stem and at least one helical blade extending from the central stem wherein a lateral edge of the at least one helical blade defines slots.
Ravji further does not teach or reasonably disclose the one or more scraper paddles defining a notch at a lateral edge of the at one or more scraper paddles, the notch receiving a rim of the base and wherein the one or more scraper paddles defines openings that extend through the one or more scraper paddles.
Ravji further does not teach or reasonably disclose the mixing paddle comprises at least one blade with a first end of the blade connected to a first unit and a second end of the blade connected to a second unit, wherein each of the first unit and the second unit have key-shaped openings and a central rod shaped to fit each of the openings such that when the rod is received by the openings, the paddle is rotationally coupled to the rod.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAIM A SMITH whose telephone number is (571)270-7369.  The examiner can normally be reached on Monday-Thursday 09:00-18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to please telephone the Examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/VIREN A THAKUR/Primary Examiner, Art Unit 1792